MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                          Oct 05 2017, 9:03 am
court except for the purpose of establishing
                                                                       CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
James D. Johnson                                         Reed S. Schmitt
Spencer Tanner                                           Bingham Greenebaum Doll LLP
Jackson Kelly PLLC                                       Evansville, Indiana
Evansville, Indiana
Raymond T. Seach
Riley Bennett Egloff LLP
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Nirmal Joshi, M.D.,                                      October 5, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         82A01-1612-CT-2842
        v.                                               Appeal from the Vanderburgh
                                                         Superior Court, Indiana
Apollo Medical Group, LLC,                               Commercial Court
Appellee-Plaintiff                                       The Honorable Richard G.
                                                         D’Amour, Judge
                                                         Trial Court Cause No.
                                                         82D07-1611-CT-5833
Nirmal Joshi, M.D.,
Third-Party Plaintiff

        v.




Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017     Page 1 of 19
      Ayman Elfar, M.D. and
      Candido Guiao, M.D.,
      Third-Party Defendants




      Baker, Judge.


[1]   Dr. Nirmal Joshi is a member-manager of Apollo Medical Group, LLC

      (Apollo). After Dr. Joshi began allegedly undermining Apollo’s relationships

      with current clients, usurping future business opportunities, directing Apollo’s

      emails to his own personal address, keeping Apollo’s physical mail from the

      other member-managers, and taking Apollo’s website down and refusing to put

      it back up, Apollo filed a complaint and sought a temporary restraining order

      and preliminary injunction against Dr. Joshi. The trial court granted a

      preliminary injunction. Dr. Joshi now appeals that order, arguing, among other

      things, that a provision in Apollo’s operating agreement that permitted the

      member-managers to compete with the company sanctioned his conduct in this

      case. We disagree, find no errors with respect to the trial court’s order, and

      affirm.




      Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 2 of 19
                                                       Facts
[2]   Apollo was formed on June 7, 2013, as an Indiana member-managed limited

      liability company (LLC) to provide anesthesia staffing services to hospitals and

      surgical centers around the country. The company has three member-

      managers: Drs. Joshi, Ayman Elfar, and Candido Guiao. Each physician

      owns a one-third interest in Apollo. During the relevant period of time, Drs.

      Elfar, Joshi, and Guiao were also practicing anesthesiologists at Deaconess

      Hospital in Evansville.


[3]   Apollo operates under an Amended and Restated Operating Agreement (the

      Operating Agreement), which has an effective date of January 1, 2016.

      Pursuant to the Operating Agreement, the “business and affairs of the

      Company shall be managed by its Members.”1 Appellant’s App. Vol. II p. 56.

      Each manager was required to “exercise business judgment in participating in

      the management of the business operations and affairs of the Company.” Id. at

      57.


[4]   The Operating Agreement further specifies that the member-managers “shall

      incur no liability to the Company or to any of the Members as a result of

      engaging in any other business or venture, whether or not competitive,



      1
        The Operating Agreement distinguishes between “Managers” and “Members,” though each of the three
      doctors in this case qualify as both. A “Manager” “means the one or more managers elected by the Members
      pursuant to this Operating Agreement . . . but initially means [Drs. Elfar, Joshi, and Guiao], who shall have
      the title of Managing Partners.” Appellant’s App. Vol. II p. 53. “‘Member’ means each of the Initial
      Members, Additional Members and Substituted Members who are, at any relevant time, a Member of the
      Company.” Id. at 54.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017           Page 3 of 19
      disclosed or undisclosed.” Id. The member-managers were permitted to have

      other employment: “A Manager shall not be required to have the management

      of the Company as his or her sole and exclusive function, and may have other

      business interests and may engage in other activities in addition to those

      relating to the Company.” Id.


[5]   In the months leading up to the lawsuit, Apollo had service contracts with four

      surgical centers: Kissing Camels Surgery Center (Kissing Camels) in Colorado;

      Kentuckiana Medical Center (KMC) in Indiana; Riverview Surgery Center

      (Riverview) in Indiana; and SurgeCenter of Louisville in Kentucky. Apollo

      also had contracts with Bolder Anesthesia Management (Bolder), which

      provides managerial and administrative services to Apollo, including assistance

      in the recruitment of anesthesiologists, staff scheduling, billing, and collections.


[6]   In 2016, Drs. Elfar, Joshi, and Guiao partnered with Gary Pilibosian to form a

      separate entity called AMG Management Services, LLC (AMG). AMG was

      formed to provide management, administrative, and other non-physician

      services to Apollo’s clients. Each of AMG’s four members owns a one-quarter

      interest in and is a member-manager of AMG.


[7]   Dr. Joshi did not want Pilibosian to share in AMG’s business but could not

      convince either Dr. Elfar or Dr. Guiao to cut him out. In September 2016, Dr.

      Joshi told Drs. Elfar and Guiao that he intended to divert business away from

      AMG in an attempt to limit Pilibosian’s financial benefit and that if the other

      members did not agree with him, he would funnel any new business to a new


      Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 4 of 19
      company and that “Apollo would be dead.” Id. at 103. Drs. Elfar and Guiao

      objected to the plan and told Dr. Joshi that they would not participate in a

      scheme to cheat Pilibosian.


[8]   Unbeknownst to Apollo, Dr. Joshi then began to actively undermine Apollo’s

      business. He contacted KMC and Kissing Camels and misrepresented Apollo’s

      current status, telling them that he had been removed as a manager of Apollo.

      He also told Kissing Camels that Apollo had licensure issues in Colorado that

      could harm Kissing Camels, which was untrue. As a result of Dr. Joshi’s

      interactions with KMC and Kissing Camels, both entities terminated their

      contracts with Apollo in October 2016. Around this time, Drs. Guiao and Elfar

      learned that Dr. Joshi had also reached out to Riverview, telling it that Apollo

      was breaking up, that it should make contingency plans for anesthesia services,

      and that it could move its business to Dr. Joshi if it wanted to. Dr. Joshi also

      told Drs. Guiao and Elfar that he has withheld at least one request for proposal

      sent to Apollo by a prospective client for his own purposes.


[9]   Around this same time, Dr. Joshi also hijacked Apollo’s mail, emails, and

      website. Beginning in September 2016, Dr. Joshi diverted communications

      from the company’s website server to his own personal server, eventually taking

      the website offline. He also directed Apollo’s emails to be sent to his personal

      email address. Apollo’s counsel demanded that Dr. Joshi restore Apollo’s




      Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 5 of 19
       website and allow it access to its email; Dr. Joshi refused to do so. 2 Dr. Joshi

       also prevented Apollo from accessing its mail, which is sent to a private

       mailbox to which only he had access. He refused Apollo’s demands for access

       to its mailbox.


[10]   In October 2016, counsel for Apollo wrote a letter to the three member-

       managers, stating that, notwithstanding the right to compete provided by the

       Operating Agreement, member-managers “owe a duty of loyalty and fidelity

       and truthfulness” to one another and that, at the least, the member-managers

       could not compete with Apollo without first disclosing such an intent. Id. at

       119-20. If the member-manager did intend to compete with Apollo and

       disclosed that intent to the other member-managers, that person would have to

       “go a separate way.” Id. at 122.


[11]   On October 19, 2016, Dr. Joshi’s counsel sent a letter to counsel for Apollo,

       stating that Dr. Joshi “has an unfettered right to engage in activities that are

       competitive with Apollo, a right which he intends to exercise. If Apollo or any

       of its Members disagrees with this analysis, please notify me immediately.”

       Appellant’s App. Vol. III p. 38. On October 20, 2016, counsel for Drs. Elfar

       and Guiao sent a letter to Dr. Joshi’s counsel, making it clear that they did not

       believe Dr. Joshi had a right to coopt Apollo’s business for himself:




       2
        According to the trial court, Dr. Joshi finally gave Apollo the necessary information to render Apollo’s
       email and website accessible again after the November 23, 2016, hearing in this matter. Appealed Order p. 5.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017          Page 6 of 19
                Dr. Joshi has no such right to compete and Apollo will not
                memorialize any such agreement. Both Apollo and AMG are
                member-operated LLCs. . . . There is no provision in the Apollo
                Operating Agreement that allows a Member to compete against
                other Members for Apollo’s business. In Mr. Wallace’s letter, he
                correctly noted that all of the Members of Apollo and AMG have
                a fiduciary duty to each other. This duty includes the duty of
                loyalty, duty of honesty, and the duty of good faith. The
                agreement specifically provides that a manager must “exercise
                business judgment in participating in the management of the
                business operations and affairs of the Company.”


       Id. at 16-17.


[12]   In addition to sending the letter to Dr. Joshi, Drs. Elfar and Guiao took other

       steps to protect Apollo’s business interests. They notified Bolder that all

       communications regarding Apollo’s management should go through them.

       They also caused Apollo to pass a corporate resolution removing Dr. Joshi as a

       signatory on Apollo’s bank account and requiring that he have the consent of

       another member-manager to solicit prospective clients for or on behalf of

       Apollo and to transact any business with existing clients or employees of

       Apollo.


[13]   These efforts failed to deter Dr. Joshi from the path he was on. Consequently,

       on November 18, 2016, Apollo filed a complaint3 and a motion for a temporary




       3
        The complaint includes nine counts against Dr. Joshi, including breach of fiduciary duty, conversion,
       breach of contract, intentional interference with Apollo’s existing and prospective clients, trade libel, and
       violations of the Indiana Computer Trespass Act.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017               Page 7 of 19
restraining order and preliminary injunction against Dr. Joshi.4 On November

23, 2016, the trial court held a two-hour oral argument on both the motion for a

temporary restraining order and the motion for a preliminary injunction. On

December 1, 2016, the trial court granted a preliminary injunction. In a

detailed and thorough sixteen-page order, the trial court found as follows:


         17.      . . . Dr. Joshi has never affirmatively stated he does not
                  plan to start a competing business. Nor has Dr. Joshi
                  affirmatively stated that he did not solicit any of Apollo’s
                  current clients to send Apollo a notice of cancellation of
                  their contract with Apollo in order that those clients would
                  be available to be his clients when he starts his competing
                  business. Nor has Dr. Joshi affirmatively stated that he
                  has never withheld from the other members one or more
                  requests for proposal sent to Apollo by prospective clients.


         18.      . . . [T]his Court must draw the reasonable inference that
                  Dr. Joshi, while still a member-manager of Apollo, has
                  actively sought to lure current and/or prospective clients
                  away from Apollo for the purpose of diverting those clients
                  to his own, soon-to-be, competing business.


Appealed Order p. 4-5. The trial court assumed for argument’s sake that the

Operating Agreement permitted Dr. Joshi to compete with Apollo, but

nonetheless found his argument unpersuasive:


         . . . [T]here is a difference between “engaging in . . . other
         [competitive] business[es] or venture[s] . . .” and usurping



4
 Dr. Joshi filed a third-party complaint against Drs. Elfar and Guiao, but that pleading is not at issue in this
appeal.

Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017              Page 8 of 19
               corporate opportunity from the current business, Apollo. In
               other words, a person can engage in other competitive business
               without “appropriat[ing] to his own use a business opportunity
               that in equity and fairness belongs to the corporation.” McLinden
               v. Coco, 765 N.E.2d 606, 615 (Ind. Ct. App. 2002). . . . In this
               case, Dr. Joshi did not merely engage in a competitive business.
               Rather, while still a member-manager of Apollo, Dr. Joshi
               sought to keep prospective clients away from Apollo by
               withholding requests for proposal which rightfully belonged to
               Apollo. Furthermore, Dr. Joshi, while still a member-manager
               of Apollo, has actively sought to usurp Apollo’s current clients.
               Again, contracts, including operating agreements, are to be
               interpreted to effectuate the intent of the parties and . . . it seems
               apparent to this Court that [the sections of the Operating
               Agreement related to competition] were intended to be
               “moonlighting” provisions, meaning the doctors could
               “moonlight” on their own time and keep their profits without
               being subjected to liability. . . . [T]his Court currently finds no
               evidence to support the proposition that these modifications were
               intended to allow a manager-member to withhold and usurp
               property from Apollo, including requests for proposals and client
               lists, in the name of (or under the guise of) “competition.”


       Id. at 11-12 (some internal citations omitted).


[14]   The trial court granted Apollo’s request for a preliminary injunction, ordering

       as follows: (1) Dr. Joshi must provide to Apollo originals of all emails and

       documents belonging to Apollo and/or relating to Apollo’s business; (2) Dr.

       Joshi shall not interfere with operation of Apollo’s website and email system;

       (3) Dr. Joshi may not access Apollo’s bank accounts other than to carry out

       Apollo’s ordinary course of business; (4) Dr. Joshi shall not communicate with

       any person or entity who is an Apollo customer other than to carry out Apollo’s


       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 9 of 19
       ongoing business (and he may not suggest he is no longer involved with

       Apollo’s business, suggest that the customer send business to him or his own

       business, or make derogatory statements about Apollo); (5) Dr. Joshi shall not

       disclose to third parties any confidential information of Apollo; and (6) Dr.

       Joshi shall provide Apollo with a duplicate key to Apollo’s mailbox. Dr. Joshi

       now appeals.


                                    Discussion and Decision
                                      I. Standard of Review
[15]   To obtain a preliminary injunction, the movant must show (1) a reasonable

       likelihood of success on the merits; (2) the remedies at law are inadequate and

       there will be irreparable harm during the pendency of the action; (3) the

       threatened injury to the movant from denying the motion outweighs the

       potential harm to the nonmovant from granting the motion; and (4) the public

       interest would not be disserved by granting the injunction. E.g., Hannum Wagle

       & Cline Eng’g, Inc. v. Am. Consulting, Inc., 64 N.E.3d 863, 873 (Ind. Ct. App.

       2016).


[16]   In reviewing a trial court’s ruling on a motion for preliminary injunction, we

       must determine whether the evidence supports the trial court’s factual findings

       and whether the findings support the judgment. Id. at 874. In considering the

       findings of fact, we must determine whether they were clearly erroneous; in

       other words, when a review of the record leaves us with a firm conviction that a

       mistake has been made. Id. We will consider only the evidence favorable to

       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 10 of 19
       the judgment and all reasonable inferences to be drawn therefrom, and will

       neither reweigh the evidence nor reassess witness credibility. Id. We apply a de

       novo standard of review to the trial court’s conclusions of law. Avemco Ins. Co.

       v. State ex rel. McCarty, 812 N.E.2d 108, 115 (Ind. Ct. App. 2004).


[17]   In this case, the trial court held oral argument but did not hold an evidentiary

       hearing; Dr. Joshi argues that we should review the case de novo as the order

       was based on a paper record. We decline Dr. Joshi’s invitation to apply a de

       novo standard of review to the trial court’s order. He has not directed our

       attention to any case in which a de novo standard of review was applied to a

       trial court’s preliminary injunction ruling; instead, prior cases are consistent in

       holding that we must apply a “limited and deferential appellate standard of

       review . . . to trial court rulings on motions for preliminary injunction.” State v.

       Econ. Freedom Fund, 959 N.E.2d 794, 801 (Ind. 2011). This is a highly

       contentious case involving hotly disputed facts, and we will not second-guess

       the trial court’s preliminary resolution of these factual disputes. Dr. Joshi does

       not argue that there is no evidence supporting the trial court’s factual findings;

       instead, he directs us to his own evidence establishing the contrary of the facts

       found by the trial court. We decline this request to reweigh the evidence as we

       review the trial court’s order.


                                   II. Preliminary Injunction
[18]   Dr. Joshi raises a number of arguments, which we consolidate and restate as

       follows: (1) the trial court erred by determining that Apollo established a


       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 11 of 19
       reasonable likelihood of success on the merits; (2) the trial court erred by

       finding that the threatened injury to Apollo outweighed the potential harm to

       Dr. Joshi; and (3) the trial court erred by finding that public interest would not

       be disserved by granting the preliminary injunction.


                       A. Likelihood of Success on the Merits
[19]   Dr. Joshi first argues that the trial court erred by finding that Apollo established

       a reasonable likelihood of success on the merits of its claims. He does not

       explicitly address each claim alleged by Apollo against him, instead focusing on

       the breach of fiduciary duty claim.


[20]   Dr. Joshi relies on the provision in the Operating Agreement authorizing the

       member-managers to compete with Apollo, contending that this provision

       sanctioned his actions. As noted above, the Operating Agreement states that

       the member-managers “shall incur no liability to the Company or to any of the

       Members as a result of engaging in any other business or venture, whether or

       not competitive, disclosed or undisclosed.” Appellant’s App. Vol. II p. 56.

       And the member-managers were permitted to have other employment: “A

       Manager shall not be required to have the management of the Company as his

       or her sole and exclusive function, and may have other business interests and

       may engage in other activities in addition to those relating to the Company.”

       Id. Dr. Joshi contends that these provisions modified his common law

       fiduciary duties to the company.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 12 of 19
[21]   As a general rule, “common law fiduciary duties, similar to the ones imposed

       on partnerships and closely-held corporations, are applicable to Indiana LLCs.”

       Purcell v. S. Hills Invs., LLC, 847 N.E.2d 991, 997 (Ind. Ct. App. 2006). These

       duties include an obligation to act “fairly, honestly, and openly” with the LLC.

       Id. at 999. LLC members and managers are, however, permitted to modify,

       negate, and/or limit their duties, including fiduciary duties, by drafting their

       operating agreement accordingly. Ind. Code § 23-18-4-4(a).


[22]   Dr. Joshi contends that the provisions of the Operating Agreement permitting

       competition and other business interests negated his common law fiduciary

       duties to Apollo. We disagree. While it is true that LLC members and

       managers may modify or negate their fiduciary duties, we can only conclude

       that those duties are so fundamental and paramount to the smooth operation of

       companies that any modification or negation of fiduciary duties must be

       explicit. Here, no such explicit modification or negation of Dr. Joshi’s

       fiduciary duties to Apollo is included in the Operating Agreement.


[23]   But even if we accepted for argument’s sake that the Operating Agreement did,

       in fact, modify Dr. Joshi’s fiduciary duties, we agree with the trial court that it

       did not go so far as to sanction his conduct in this case. The Operating

       Agreement did permit him to have other business interests, but that permission

       does not extend to conduct that actively undermines the LLC. Moreover, the

       Operating Agreement also contains a provision requiring that the member-

       managers must “exercise business judgment in participating in the management

       of the business operations and affairs of the Company.” Id. at 57. Therefore,

       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 13 of 19
       even when engaging in other business interests and competing with Apollo, Dr.

       Joshi is still explicitly required to exercise his business judgment with respect to

       Apollo’s affairs.


[24]   Additionally, the Operating Agreement permits “competition,” but that term

       does not go as far as Dr. Joshi claims. “Competition” would arguably include

       the act of competing with Apollo for new business,5 but we simply cannot

       conclude that it would include the act of undermining and sabotaging Apollo’s

       current business relationships. And it would certainly not include a right to

       hijack Apollo’s website, email, and mail. In other words, that Dr. Joshi is

       permitted to compete with Apollo and engage in other business interests does

       not mean that he is permitted “to withhold and usurp property from Apollo,

       including requests for proposals and client lists, in the name of (or under the

       guise of) ‘competition.’” Appealed Order p. 12.


[25]   In sum, we do not find that the Operating Agreement explicitly modified or

       negated Dr. Joshi’s fiduciary duties to Apollo. But even if it did, the

       modification did not sanction his behavior in this case. The trial court found

       that Dr. Joshi committed the following acts: (1) he threatened the other

       member-managers that “Apollo would be dead” if they did not agree to cut

       Pilibosian out of AMG, id. at 3; (2) he solicited Kissing Camels and KMC to




       5
         Even if competition for new business is permitted under the Operating Agreement, it would still have to be
       done fairly and openly. Therefore, Dr. Joshi’s alleged action of withholding requests for proposal that
       rightfully belonged to Apollo would not be allowed.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017          Page 14 of 19
       cancel their contracts with Apollo; (3) he told Riverview that Apollo was

       breaking up and that it could move its business to his new business venture;

       (4) he refused to share Apollo’s mail or email with the other member-managers;

       (5) he took Apollo’s website offline and refused to assist in bringing it back

       online; and (6) he has “actively sought to lure current and/or prospective clients

       away from Apollo for the purpose of diverting those clients to his own, soon-to-

       be, competing business,” id. at 5. We decline Dr. Joshi’s invitation to reweigh

       the evidence or second-guess the trial court’s factual findings, as there is

       substantial evidence in the record supporting them. The trial court did not err

       by concluding that under these facts, Apollo is reasonably likely to succeed on

       the merits of its claim for breach(es) of fiduciary duty. 6


                                        B. Weighing of Harms
[26]   Next, Dr. Joshi argues that the trial court erred by finding that greater harm

       would result to Apollo from the denial of injunctive relief than to Dr. Joshi

       were the injunctive relief improperly granted. Initially, we note that Dr. Joshi

       discusses the “equities” of the case as a general term and focuses on his

       contention that Drs. Elfar and Guiao were also competing with Apollo. This




       6
        Dr. Joshi argues that the trial court erred by interpreting the Operating Agreement provisions at issue as
       moonlighting provisions. In affirming the trial court’s conclusion that Apollo is reasonably likely to succeed
       on the merits of its claims, we have not relied on the trial court’s framing of the provisions as moonlighting
       provisions.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017           Page 15 of 19
       argument misses the mark as it does not properly address the weighing of harms

       element of a preliminary injunction claim.


[27]   The trial court found that the weighing of harms favored an injunction:


               1. Email access, mail access, and website functionality.


               Apollo is greatly harmed by not having access to its email and/or
               mail, and is also greatly harmed by not having a functioning
               website. Conversely, the harm to Dr. Joshi in ordering him to
               share the email, mail, and to bring Apollo’s (the company for
               which Dr. Joshi is currently a member-manager) website back
               online is extremely minimal. Therefore, the equities are clearly
               in favor of the injunction.


               2. Dr. Joshi’s attempted usurpation of Apollo’s current and prospective
               clients.


               Dr. Joshi’s attempted usurpation of Apollo’s current and
               prospective clients has greatly devastated Apollo. In September
               2016, Apollo had contracts with four clients to provide medical
               services. At the time of this Order, two of those clients who
               worked closely with Dr. Joshi had already given notice of
               termination to Apollo and it appears Apollo could potentially
               lose a third client. Conversely, Dr. Joshi is not greatly harmed
               by being enjoined to do what the law already requires.
               Therefore, the balance of the equities greatly favors the
               injunction.


       Appealed Order p. 12 (italics original). Dr. Joshi does not direct us to any

       errors in the trial court’s analysis on this point, and we find none. We agree




       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 16 of 19
       with the trial court that the weighing of harms favors Apollo and the granting of

       an injunction.


                                          C. Public Interest
[28]   Dr. Joshi also argues that the trial court erroneously determined that the public

       interest is served by the injunction. First, Dr. Joshi argues that “the trial court

       should not be allowed to do one party’s bidding, prior to adjudication on the

       merits.” Appellant’s Br. p. 29. As Apollo points out, however, this is precisely

       what preliminary injunctions are designed to do. In all cases, the grant or

       denial of a motion for preliminary injunction necessarily requires the trial court

       to determine which party is entitled to relief or, as cynically put by Dr. Joshi, do

       one party’s bidding. This argument is unpersuasive.


[29]   Second, Dr. Joshi argues that by granting the injunction, the trial court is

       curtailing the freedom of LLCs to modify fiduciary duties and that this course

       of action disserves the public interest. We disagree. As noted above, the trial

       court’s ruling does not undercut the right of LLCs to modify the fiduciary duties

       of their members or managers. Instead, the trial court found that Dr. Joshi’s

       conduct in this case went beyond the conduct sanctioned by the Operating

       Agreement, thereby potentially violating his duties to the company. As Apollo

       notes, the trial court’s order “prohibit[ed] Dr. Joshi from converting Apollo’s

       business records [] and . . . stopp[ed] him from diverting Apollo’s current and

       prospective clients for himself.” Appellee’s Br. p. 36. We find that the trial




       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 17 of 19
       court did not err by concluding that prohibition of this conduct serves the public

       interest.


                                                D. Remedy
[30]   Finally, Dr. Joshi argues that the remedies fashioned by the trial court’s

       preliminary injunction order fail to preserve the status quo. See Hannum Wagle,

       64 N.E.3d at 883 (observing that the purpose of a preliminary injunction is to

       preserve the status quo as it existed before a controversy, pending a

       determination on the merits); Kuntz v. EVI, LLC, 999 N.E.2d 425,432 (Ind. Ct.

       App. 2013) (noting that the “status quo” is the last, actual, peaceful, and non-

       contested status that preceded the pending controversy).


[31]   The portions of the order about which Dr. Joshi complains are the provisions

       requiring him to (1) refrain from communicating with any former, current, or

       future customer of Apollo except for the purpose of conducting Apollo’s

       ongoing business interests; and (2) turn over to Apollo all originals of all emails

       and documents belonging to Apollo and/or relating to Apollo’s business. Dr.

       Joshi does not articulate how these two provisions of the order fail to maintain

       the status quo—meaning the status that preceded the pending controversy.


[32]   Before the pending controversy, Dr. Joshi was (presumably) not actively

       undermining Apollo’s relationships with current clients or attempting to usurp

       future Apollo business. Also, he had not diverted Apollo’s email to himself or

       kept Apollo’s physical mail away from the other member-managers. Therefore,

       the trial court’s order on these issues merely maintained the status quo as it

       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 18 of 19
       existed before the current controversy arose. We find no error with respect to

       the remedies fashioned by the trial court.


[33]   The judgment of the trial court is affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1612-CT-2842 | October 5, 2017   Page 19 of 19